Wheeler, C. J
It is evident that the defendant, in designating the land he claimed, made a mistake in one of the calls. There was no such fractional Section in range two as that called for and intended, the intention being to call for range three instead of two. It was just such a case as was provided for by the act of the 1st of February, 1854. (Laws of 5th Legislature, p. 28.) Under the provision of the law the defendant had right to correct the mistake, in such a manner as to include the land claimed and intended; provided no innocent third party was misled by the error to his prejudice. The plaintiff, it is true, sought to appropriate the land before the correction was made; but with *95notice of the error and intention to correct it. The defendant apprised him that it was his selection, and that he claimed it, and forbade him to make the survey; and at the same time called his attention to the law that entitled him to make the correction in Ms designation. He therefore was apprised of the mistake and the intention of the defendant to correct it. Under these circumstances he can not have been misled to his prejudice by the erroneous call in the entry, and he could not defeat By Ms survey the right of the defendant to correct the mistake and complete the appropriation of the land. The judgment is affirmed.
Judgment affirmed.